IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-30222
                          Summary Calendar


LAWRENCE C MUNSON

                 Plaintiff - Appellant

     v.

LOUISIANA STATE UNIVERSITY AND AGRICULTURAL AND MECHANICAL
COLLEGE, Board of Directors; LOUISIANA STATE UNIVERSITY
MEDICAL CENTER; UNIVERSITY MEDICAL CENTER, Parish of Lafayette,
Louisiana

                 Defendants - Appellees


                         --------------------
             Appeal from the United States District Court
          for the Middle District of Louisiana, Baton Rouge
                         USDC No. 97-CV-990-C
                         --------------------
                          September 14, 2000

Before KING, Chief Judge, and JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Federal Rule of Appellate Procedure 4(a)(l)(A) requires that

the notice of appeal in a civil case be filed with the clerk of

the district court within thirty days after the entry of

judgment.    The judgment in this case was entered on January 19,

2000, and the notice of appeal was therefore required to be filed

on or before February 18, 2000.    The docket sheet reflects that

the notice of appeal was not filed until February 22, 2000.   A


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 00-30222
                               -2-

timely notice of appeal is mandatory and it is jurisdictional.

This appeal must therefore be dismissed.

     DISMISSED.